Citation Nr: 0730178	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-13 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Propriety of severance of service connection for hearing 
loss.  

2.  Propriety of severance of service connection for 
tinnitus.

3.  Entitlement to nonservice-connected pension.  

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1950 to July 1951.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from February 2005 and 
September 2005 decisions of the North Little Rock, Arkansas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The February 2005 decision severed service connection 
for hearing loss and tinnitus.  The September 2005 decision 
denied entitlement to nonservice-connected pension. A Travel 
Board hearing was held before the undersigned on March 21, 
2007; a transcript of that hearing is of record.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The probative evidence of record does not lead to the 
undebatable conclusion that the veteran's hearing loss was 
not incurred in military service.

2.  The probative evidence of record does not lead to the 
undebatable conclusion that the veteran's tinnitus was not 
incurred in military service.  

3.  As of June 2005, the veteran's countable annual income 
for VA pension purposes is in excess of the established 
income limit.


CONCLUSIONS OF LAW

1.  The grant of service connection for hearing loss was not 
clearly and unmistakably erroneous and severance thereof was 
improper.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(d), 3.159, 3.303, 3.304 (2007).

2.  The grant of service connection for tinnitus was not 
clearly and unmistakably erroneous and severance thereof was 
improper.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(d), 3.303, 3.304 (2007).

3.  The income requirements for entitlement to pension 
benefits are not met, and entitlement to nonservice-connected 
disability pension is not authorized. 
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 
3.272 (2007). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In regard to the veteran's appeals pertaining to severance of 
service connection and tinnitus, an assessment of VA's duties 
under the VCAA is not necessary, given the favorable outcome 
detailed below. 

In regard to the claim for non-service connected pension, the 
veteran has been advised of VA's duties to notify and assist 
in the development of the claims.  A July 2003 letter from 
the RO explained what the evidence needed to show to 
substantiate the claim.   It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  While this letter did not advise the 
veteran verbatim to submit everything he had pertinent to his 
claims, it explained the type of evidence necessary to 
substantiate his claim and asked him to submit such evidence.  
The September 2005 decision and an April 2006 statement of 
the case also provided the text of applicable regulations and 
explained what the evidence showed and that his claim was 
denied because he had too much income for VA pension 
purposes.  The decision also specifically informed the 
veteran that he could reapply for pension if his income 
dropped or his medical expenses increased and provided him 
with a medical expense report (VA Form 21-8416) to submit a 
listing of such expenses.   Although the veteran was not 
provided notice regarding effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) such 
notice would only be relevant if the benefit sought were 
being granted. 
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and the SOC and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
pertinent medical evidence along with pertinent income and 
medical expense information.  The veteran has not identified 
any additional evidence pertinent to this claim.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 
 
II.  Factual Background

Service medical records reveal that on August 1950 entrance 
examination spoken and whispered voice testing produced 
essentially normal results for the left ear (i.e. 15/15) and 
indicated that the veteran was "deaf" in the right ear.  He 
was also noted to have impaired vision in the right eye and 
as a result, in December 1950 he was given a profile that 
indicated he was not fit for combat.  On July 1951 separation 
examination, audiometry revealed that puretone thresholds (in 
decibels, converted to ANSI values) were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
45
-
60
LEFT
30
35
40
-
45

Whispered and spoken voice testing for each ear was noted to 
be 15/15.  The examiner noted that "deafness" in the right 
ear existed prior to service and that the veteran could not 
hear well since childhood.  He also noted that the veteran 
did not recall any infection in the right ear.  

A June 1982 audiometric evaluation showed significant hearing 
loss in both ears that appeared to be more acute than that 
shown is service.    

In a March 1984 medical history form the veteran indicated 
that he hung sheet rock and ran heavy equipment for over 20 
years.  

On August 2003 VA audiological evaluation, audiometry 
revealed that puretone thresholds (in decibels) were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
65
85
100
LEFT
55
55
65
70
80

The average puretone thresholds were 83 decibels, right ear, 
and 68 decibels, left ear.  The right ear diagnosis was 
profound and severe mixed hearing loss from 250 Hz to 1000 
Hz, moderately severe sensorineural hearing loss at 2000 Hz, 
decreasing to a severe to profound sensorineural hearing loss 
from 3000 Hz to 8000 Hz.  The left ear diagnosis was 
moderately severe to severe sensorineural hearing loss from 
250-4000 Hz, decreasing to profound sensorineural loss.  The 
veteran reported that he experienced sudden hearing loss in 
the left ear that gradually decreased over time and that he 
had intermittent tinnitus in the left ear.  He occasionally 
experienced dizziness and pain in his ear.  The examiner 
found that the veteran's severe to profound mixed hearing 
loss in the right ear more likely than not began from being 
exposed to loud noises and experiencing acoustic trauma while 
serving in the military and was currently complicated by a 
conductive component contributing to decreased hearing loss.  
The current hearing loss may also have been complicated by 
occasional occupational exposure post military service (where 
the veteran wore hearing protection) and age related factors.  
The veteran's sensorineural hearing loss in the left ear was 
also more likely than not caused by being exposed to all 
types of loud noises from various types of weapons and 
experiencing acoustic trauma while serving in the military 
without hearing protection being provided.  The current 
hearing loss may have been complicated by occasional 
occupational noise exposure post military service (where the 
veteran wore hearing protection) and age related factors.  
The examiner also found that the veteran's tinnitus had the 
same etiology as his hearing loss.  The examiner did not have 
the claims file available for review in conjunction with the 
examination.   

In October 2003 the RO granted service connection for hearing 
loss and tinnitus based on the August 2003 VA audiological 
evaluation.      
On May 2004 VA audiological evaluation, audiometry revealed 
that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
80
95
105
LEFT
60
60
75
75
80

The average puretone thresholds were 91 decibels, right ear, 
and 78 decibels, left ear.  Speech recognition was 64 percent 
in the right ear and 78 percent in the left ear.  Speech 
reception thresholds were within normal limits in both ears 
and speech discrimination ability was excellent in both ears.  
The diagnoses were right ear mixed severe to profound hearing 
loss 250-8,000 Hz and left ear mixed moderately severe to 
profound hearing loss 250-8,000 Hz.   After reviewing the 
claims file, the examiner noted that the veteran's induction 
physical documents showed that he was assigned an H-2 profile 
and the right ear was characterized as "deaf."  The left 
ear was characterized as having normal hearing sensitivity as 
measured by the whispered and spoken voice tests.  Pure tone 
and spoken voice hearing tests were done at discharge.  The 
spoken and whispered voice tests indicated normal hearing 
sensitivity, 15/15 but the pure tone results suggested a 
bilateral hearing loss.  The thresholds indicated a moderate 
to moderately severe slightly sloping loss in the right ear 
and a mild, flat loss in the left ear.  The examiner also 
noted that only one other hearing test was located in the 
claims file, from June 1982 and that the sensorineural 
component was very similar to the 1951 discharge hearing 
test.  A conductive component was also evident.  The veteran 
reported that he was aware of a hearing problem during 
service because he did not hear his sergeant and commanding 
officer approach him at night while on guard duty in Korea.  
One reported exposure to loud sound occurred when a truck the 
veteran was driving was involved in an explosion.  The 
veteran reported experiencing temporary tinnitus after 
exposure to loud noises in the military.  From his history it 
appeared that he still experienced temporary tinnitus after 
noise exposure.  

The veteran indicated that he purchased his first hearing aid 
around 1956 and had worn hearing aids since then.  After 
service he worked in a variety of jobs including 12 years of 
heavy equipment operation, construction, manufacturing, light 
industry, heavy industry, road work and gardening.  The 
veteran's son had a hearing loss of unknown etiology.  No 
history of ototoxic drugs was reported or known.  There was a 
history of noise exposure from lawn tools.  The veteran did 
not answer a question regarding use of non-military firearms.  
History of noise exposure from stationary or professional 
grade power tools was denied as was use of other farm or 
garden tools except a riding mower.  The examiner found that 
based on the history given the veteran had significant post 
service noise exposure.  He also found that in light of the 
veteran's son's hearing loss (of unknown etiology but 
apparently not due to ear infections), a familial hearing 
loss was as likely as not.  It was the opinion of the 
examiner that the earlier 2003 opinion regarding the etiology 
and relation of hearing loss be set aside and voided.  The 
examiner noted that the 2003 audiologist did not have 
knowledge or access to critical information regarding the 
presence of a pre-existing hearing loss and could not have 
reached a reasonable opinion without this information.  The 
examiner found that her conclusion that the veteran's right 
ear mixed hearing loss "began from being exposed to loud 
noise and experiencing acoustic trauma while service in the 
military" was at best erroneous.  Additionally the examiner 
found that the diagnosis of the left ear was incorrect, 
rendering the opinion invalid.  The 2003 audiologist reported 
that the tympanograms were type B for each ear indicating the 
presence of an abnormal middle ear.  Thus, the diagnosis 
should have been that the left ear had a mixed loss and not a 
sensorineural loss.  In addition, the audiologist did not 
consider the etiology of the conductive component.  In light 
of a negative history of chronic ear disease as an adult and 
child, consideration should have been given to the disease 
processes giving rise to a progressive bilateral mixed loss.  
Further the examiner found that post service noise exposure 
appeared to have been underestimated by the 2003 examiner.  
The 2003 report characterized non-military noise exposure as 
occasional, which the 2004 examiner found not to be a term 
likely associated with a 12 year work history as a heavy 
equipment operator, construction worker or worker in heavy or 
light industry.  

Regarding his own opinion of the etiology of the veteran's 
hearing loss, the examiner first found that it was more 
likely than not that a bilateral sensorineural hearing loss 
pre-existed service.  The question of right ear loss was not 
in doubt although the severity of the loss could be 
questioned.  The veteran's history at that time supported 
hearing loss in at least one ear. Also, it was the examiner's 
opinion that the loss was bilateral as asymmetrical losses 
are not often recognized as being present by patients and the 
pure tone loss at discharge suggested a common etiology.  The 
lack of configurations characteristics of noise induced 
hearing loss made the probability that the loss was due to 
military noise exposure or acoustic trauma less likely than 
not.  Also, indications of a familial hearing loss would 
support the opinion of an etiology other than noise exposure 
of loss due to childhood ear infections.  Second, the 
examiner found that it was less likely than not that military 
noise exposure or acoustic trauma caused the veteran's 
hearing loss or aggravated his pre-existing condition.  The 
examiner noted that the veteran's noise exposures appeared to 
be limited to a five month period where his primary duties 
were as a truck driver.  It was less likely than not that a 
five month period of truck driving would cause or aggravate a 
hearing loss.  The examiner also noted that there was no 
documentation that the veteran served in combat or was 
directly exposed to blast effects while working in a combat 
area.  There was also no documentation to support the 
veteran's oral history of being blown from a truck.  It was 
less likely than not that a military career of less than 12 
months would result in the configuration and degree of loss 
found at discharge. In specific regard to the right ear the 
examiner noted that discharge physical revealed significantly 
better hearing than reported at induction 11 months earlier.  
No evidence of aggravation of the pre-existing condition was 
found.  It was less likely than not that the right ear 
hearing loss was aggravated by acoustic trauma or other 
events in service.  In regard to the left ear it was more 
likely than not that the left ear loss pre-existed service 
and less likely than not that the left ear loss was caused or 
aggravated by events, noise exposure or acoustic trauma while 
in service.  Although the spoken and whispered voice tests 
were identical to induction physical results suggesting no 
change in left ear hearing, the examiner felt that these 
results should be discounted.  The pure tone evaluation did 
reveal a hearing loss not previously identified.  There was 
no characteristic of the loss to suggest acoustic trauma or 
noise exposure as an etiology, however.  The veteran did not 
complain of a left ear hearing loss at the time of discharge 
and the examiner did not include a finding of left ear 
complaint or loss.  The examiner noted that comparison of his 
examination results with all available results suggested a 
slowly progressive mixed hearing loss unrelated to noise 
exposure.  A likely etiology was a familial form of 
otosclerosis or similar pathology.    

Regarding the veteran's tinnitus, the examiner found that the 
2003 opinion regarding its etiology should be set aside.  The 
tinnitus described by the veteran was not an abnormal 
condition but normal phenomena.  The veteran's oral and 
written history indicated he experienced temporary tinnitus 
when exposed to noise.  When the noise was removed the 
tinnitus resolved until it was no longer perceived.  There 
was no part of the veteran's description of his tinnitus to 
suggest that he had a constant or intermittent tinnitus that 
was not triggered by noise exposure. Consequently, the 
examiner found that it was less likely than not that the 
veteran's complaint of subjective tinnitus was a consequence 
of tinnitus while in service. 

An August 2004 follow-up opinion from the May 2004 VA 
examiner indicated that after a second review it was still 
his opinion that it was less likely than not that the 
veteran's complaints of tinnitus and hearing loss were due to 
acoustic trauma in service.  The second review failed to 
locate any mention of the veteran being blown out of his 
truck or a record of hospitalization as he reported.  Also, 
there were no medical entries during service where the 
veteran complained of hearing loss or tinnitus.  The examiner 
further indicated, as he had done his May 2004 examination 
report, that the 2003 opinion should be set aside because the 
2003 examiner did not have the claims file for review.

In April 2005, the veteran submitted a medical expense report 
for the 2004 calendar year indicating that he had $2,924.40 
in such expenses.  

In a September 2005 decision, the RO found that the veteran's 
income effective June 2005 exceeded the applicable income 
limit for a veteran with no dependents to receive pension 
payments for 2003 (i.e. $10,169.00).  The RO allowed 
$2,437.00 as a continuing medical expense deduction to the 
veteran's income from June 1, 2005.      

In March 2006 the veteran submitted an expense report, which 
appeared to include some medical expenses including monthly 
Blue Cross/Blue Shield payments and monthly Medicare 
payments.  
On his April 2006 VA Form 9 the veteran indicated that he 
felt the original decision granting service connection for 
hearing loss and tinnitus was correct.  The examiner 
understood that he served in the 937th Field Artillery and 
his job included supplying and loading 155 Howitzers during 
fire missions.  He was not given or instructed to use ear 
plugs or any other sound deadening devices.  He felt his 
hearing loss was aggravated by being next to the 155s when 
they were firing.  

In an August 2006 letter, a fellow serviceman indicated that 
he was in the same command as the veteran.  The serviceman 
served as the veteran's sergeant and the veteran served as a 
driver in the motor pool.  The veteran hauled anything and 
everything including ammunition and was also used to help 
reload and replace ammunition for the 155 howitzers during 
fire missions.  Thus, the veteran was in very close proximity 
to the 155s on the fire missions.  The fellow serviceman also 
indicated that the veteran was injured when his truck hit a 
mine.    

At his March 2007 hearing the veteran and his representative 
contended that the veteran had significant noise exposure in 
service from working with artillery and also from hitting the 
landmine with his vehicle. The veteran also testified that he 
paid about $120 per month in Blue Cross health insurance 
premiums but that he was getting his medicines free from VA.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government). A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  38 C.F.R. 
§ 3.105 (2007).  

Once service connection has been granted, 38 C.F.R. § 
3.105(d) provides that it can be withdrawn, but only after 
certain procedural safeguards have been complied with and the 
Secretary overcomes a high burden of proof.  See Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).  In effect, section 
3.105(d) places at least as high a burden of proof on the VA 
when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned.  Id.  

Under 38 U.S.C.A. § 1521(a), improved (nonservice-connected) 
pension is a benefit payable by VA to a veteran of a period 
of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate (MAPR) specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a), (b) (2002); 38 C.F.R. § 
3.3(a) (2007). 

Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b) (2002); 38 C.F.R. 
§§ 3.3(a)(3)(v), 3.23(a), (b), (d)(4) (2007).  In determining 
countable annual income for improved pension purposes, all 
payments of any kind or from any source (including salary, 
retirement or annuity payments, or similar income, which has 
been waived) shall be included except for listed exclusions.  
See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 
3.261, 3.262, 3.271(a) (2007).  Medical expenses in excess of 
five percent of the maximum annual pension rate, which have 
been paid, may be excluded from an individual's income for 
the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii) (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A.
§ 5107(b) (2002).

In regard to the veteran's claim for pension, when all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Analysis

Severance of service connection for hearing loss

At the outset the Board notes that before service connection 
may be severed, VA must meet an extremely high burden of 
proof.  As mentioned above, the evidence must establish that 
the grant of service connection was clearly and unmistakably 
erroneous.  See 38 C.F.R. § 3.105 (2007).  In other words, 
the evidence must show that it is undebatable that service 
connection should not have been granted.  This is a much 
higher burden of proof than that which is necessary for 
simply denying a veteran's affirmative claim for service 
connection.  In the latter case, all that is essentially 
required is that the evidence show that it is less likely 
than not that the disability in question was incurred in 
service or aggravated by service (i.e. that the preponderance 
of the evidence is against the service connection claim).  
See Gilbert, 1 Vet. App. 49, 55 (1990).

Regarding the veteran's hearing loss, the evidence, on its 
face, does not meet the necessary higher burden of proof for 
severance.  The two medical opinions of record supporting 
severance are the May 2004 VA audiological evaluation and the 
August 2004 VA follow-up opinion (by the May 2004 VA 
audiologist).  Both opinions concluded only that is was less 
likely than not that the veteran's right ear hearing loss was 
aggravated by service and less likely than not that the 
veteran's left ear hearing loss was caused or aggravated by 
service.  These opinions clearly leave open the possibility 
that the veteran's bilateral hearing loss could have been 
caused or aggravated by service.  Consequently, they do not 
amount to clear and unmistakable (i.e. undebatable) evidence 
that the grant of service connection was erroneous. 

Given that neither the May 2004 VA audiological evaluation 
nor the August 2004 follow-up opinion meet the evidentiary 
standard for severance, the analysis of this matter need not 
proceed any further.  The Board notes, however, that at least 
in regard to the veteran's left ear hearing loss, there is 
also affirmative evidence in support of service connection, 
further weakening the case for severance.  First, the service 
medical records reveal that no left ear hearing loss was 
found on entry and that the veteran had a hearing loss 
disability by VA standards when he left service.  Second, the 
August 2003 VA examiner opined that it was more likely than 
not that the veteran's left ear hearing loss was caused by 
service.  It is true that the August 2003 examiner did not 
have the claims file available for review and that the May 
2004 examiner presented a reasoned explanation for 
discounting the August 2003 examiners opinion.  Given that 
the opinion was based on a reported history by the veteran 
that has not been shown to be erroneous (and that has been 
supported by corroborative lay testimony), however, the Board 
still must afford it at least some probative value. 

Given that the evidence does not establish that the grant of 
service connection for bilateral hearing loss was clearly and 
unmistakably erroneous, severance of such grant was improper.  

Severance of Service Connection for Tinnitus

The analysis regarding the propriety of severance of service 
connection for tinnitus is similar to that for severance of 
service connection for hearing loss.  Both the May 2004 
examination and August 2004 follow-up opinion concluded only 
that it was less likely than not that the veteran's 
subjective complaint of  tinnitus was caused by acoustic 
trauma in service.  Once again these opinions leave open the 
possibility that the loss could have been caused by service.  
Consequently, they do not amount to clear and unmistakable 
(i.e. undebatable) evidence that the grant of service 
connection was erroneous.  

The May 2004 examiner did also find that the veteran's 
description of his tinnitus indicated that he experienced 
only a normal phenomena (and thus not tinnitus disability for 
VA purposes).   This finding is contradicted, however, by the 
August 2003 VA examiner's medical diagnosis of intermittent 
tinnitus.  Consequently, since, as mentioned above, Board 
affords at least some probative value to the August 2003 VA 
examination (albeit less that that afforded to the May 2004 
examination and subsequent August 2004 opinion), the evidence 
that the veteran does not actually suffer from a current 
tinnitus disability is also not clear and unmistakable.

Given that the evidence does not establish that the grant of 
service connection for tinnitus was clearly and unmistakably 
erroneous, severance of such grant was improper.  



Nonservice-Connected Pension

The evidence of record reasonably establishes that the 
veteran's income was too high for pension purposes as of June 
2005, the date from which the RO adjudicated that veteran's 
pension claim.  The Board finds that the RO appropriately 
considered the veteran's income from Social Security and his 
monthly medical expenses.  The RO also employed the correct 
MAPR figure for 2005 for a veteran with no dependents 
($10,162.00).  See the Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual, M21-1, Part I, Appendix B.  
The veteran has not provided any evidence that shows that the 
RO's calculations as of June 2005 were incorrect.  
Consequently, the preponderance of the evidence establishes 
that the veteran was ineligible for non-service connected 
pension benefits on the basis of excess income.  The Board 
further notes that now that the veteran's service connected 
benefits are being restored, his combined income from Social 
Security and VA compensation will be well above the maximum 
allowable rate for pension purposes.    


ORDER

Severance of service connection for bilateral hearing loss 
was improper and service connected compensation for bilateral 
hearing loss disability is restored.

Severance of service connection for tinnitus was improper and 
service connected compensation for tinnitus is restored.

Entitlement to nonservice-connected pension is denied.


REMAND

On August 31, 2007, the veteran sent to the Board a statement 
written on a VA Form 9 indicating that he was appealing an 
August 27, 2007, RO decision denying service connection for 
PTSD.  He also indicated that he wanted a Board Hearing at 
the RO.  As the veteran's clams file was sent to the Board 
prior to the issuance of the August 27, 2007, decision 
referenced by the veteran and the last current entry in the 
file is the transcript of the March 2007 Board hearing 
pertaining to the three issues decided above, it is unclear 
whether the August 27, 2007, "decision" was an initial 
rating decision or a statement of the case.  Thus, it is also 
unclear whether the veteran's August 31, 2007, statement on 
the Form 9 constitutes a Notice of Disagreement (NOD) or a 
Substantive Appeal.  Consequently, to ensure compliance with 
due process, the Board must instruct the RO that it appears 
that the issue of service connection for PTSD remains pending 
in appellate status (see 38 C.F.R. 
§ 3.160(c)) and requires further action.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 19.26.  The Board's actions regarding this 
issue are taken to fulfill the requirements of the Court in 
Manlincon v. West, 12 Vet. App. 238, 240 (1999) and to ensure 
that the veteran receives the requested Board Hearing if his 
Form 9 does constitute a substantive appeal.  

Consequently, the case is REMANDED for the following:

1.  If the veteran's August 31, 2007, 
statement constitutes an NOD, the RO 
should issue a statement of the case to 
the veteran addressing the matter of 
service connection for PTSD, including 
citation to all relevant law and 
regulation pertinent to this claim.  The 
veteran must be advised of the time limit 
for filing a substantive appeal.  38 
C.F.R. § 20.302(b).  Then, only if the 
appeal is timely perfected, the RO should 
proceed with his hearing request if 
appropriate.

2.  Alternatively if the veteran's August 
31, 2007, statement on the Form 9 
constitutes a Substantive Appeal, the 
veteran should be scheduled for a hearing 
before a VLJ sitting in Little Rock, 
Arkansas (or in the alternative, a 
videoconference hearing, if he so desires).  
The case should then be processed in 
accordance with standard appellate 
practices.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


